                          IN THE UNITED STATES DISTRICT
                         COURT FOR THE EASTERN DISTRICT
                           OF TEXAS SHERMAN DIVISION

 FARHAD SHAHROKHI,                         §
     Plaintiff,                            §
                                           §
 v.                                        §   CIVIL ACTION NO. 4:19-CV-00403-ALM
                                           §
 THE UNIVERSITY OF NORTH TEXAS,            §
      Defendant.                           §


                                       ORDER


        Came for consideration Plaintiff DR. FARHAD SHAHROKHI’S (“Shahrokhi”)

UNOPPOSED Motion for Extension of Discovery Period and Request for Status

Conference (Dkt. #32). After review of the motion, the Court finds that good cause

exists to grant the motion in part.

        It is therefore ORDERED that the Unopposed Motion for Extension of Discovery

Period is GRANTED; the Court finds that a Status Conference is not necessary at this

time.

        The Scheduling Order is amended as follows:
 September 30, 2020   All discovery shall be commenced in time to be completed
                      by this date.

 October 17, 2020     Notice of intent to offer certified records

 October 17, 2020     Counsel and unrepresented parties are each responsible
                      for contacting opposing counsel and unrepresented
                      parties to determine how they will prepare the Joint
                      Final Pretrial Order (See www.txed.uscourts.gov)
                      and Joint Proposed Jury Instructions and Verdict Form
                      (or Proposed Findings of Fact and Conclusions of Law in
                      non-jury cases).

October 24, 2020      Video Deposition Designation due. Each party who
                      proposes to offer a deposition by video shall serve on all
                      other parties a disclosure identifying the line and page
                      numbers to be offered. All other parties will have seven
                      calendar days to serve a response with any objections and
                      requesting cross-examination line and page numbers to be
                      included. Counsel must consult on any objections and only
                      those which cannot be resolved shall be presented to the
                      court. The party who filed the initial Video Deposition
                      Designation is responsible for preparation of the final
                      edited video in accordance with all parties’ designations
                      and the Court’s rulings on objections.

 October 5, 2020      Motions in limine due.
                      File Joint Final Pretrial Order. (See
                      www.txed.uscourts.gov).
    November 9, 2020                 Response to motions in limine due.
                                     File objections to witnesses, deposition extracts, and
                                     exhibits, listed in pre-trial order. (This does not extend
                                     the deadline to object to expert witnesses) (Provide the
                                     exhibit objected to in the motion or response). If
                                     numerous objections are filed the court may set a hearing
                                     prior to docket call.
                                     File Proposed Jury Instructions/Form of Verdict (or
                                     Proposed Findings of Fact and Conclusions of Law).

    Date will be set by court.       If numerous objections are filed the court may set a
    Usually within 10 days prior     hearing to consider all pending motions and objections.
    to the Final Pretrial
    Conference.

    December 3, 2020                 Final Pretrial Conference at 9:00 a.m. at the Paul Brown
                                     United States Courthouse located at 101 East Pecan
                                     Street in Sherman, Texas. Date parties should be prepared
                                     to try case. All cases on the Court 's Final Pretrial
                                     Conference docket for this day have been set at 9:00 a.m.
                                     However, prior to the Final Pretrial Conference date, the
                                     Court will set a specific time between 9:00 a.m. and 4:00
                                     p.m. for each case, depending on which cases remain on
                                     the Court's docket.

    To be determined                 10:00 a.m. Jury selection and trial at the Paul Brown United
                                     States Courthouse located at 101 East Pecan Street in
                                     Sherman, Texas. Cases that remain for trial following the
                                     Court's Pretrial docket will be tried between January 4,
.                                    2021 and January 29, 2021. A specific trial date in this
                                     time frame will be selected at the Final Pretrial
                                     Conference.



      IT IS SO ORDERED.
       SIGNED this 4th day of August, 2020.




                                   ___________________________________
                                   AMOS L. MAZZANT
                                   UNITED STATES DISTRICT JUDGE
